FILED
                             NOT FOR PUBLICATION
                                                                            SEP 23 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


EMMA PETROSYAN, AKA Emma                         No. 13-71816
Galseyan, AKA Emma Galstyan,
                                                 Agency No. A089-311-998


              Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,


              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted September 14, 2016**
                               San Francisco, California

Before: GOULD and BERZON, Circuit Judges, and SESSIONS,*** District Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable William K. Sessions III, District Judge for the U.S.
District Court for the District of Vermont, sitting by designation.
      Emma Petrosyan, a native of the former Soviet Union and a citizen of

Armenia, petitions for review of the Board of Immigration Appeals’s (“Board”)

April 30, 2013 ruling that she filed a frivolous asylum application. Our jurisdiction

is governed by 8 U.S.C. § 1252. We review the Board’s determination that an

applicant knowingly filed a frivolous asylum application de novo “for compliance

with the procedural framework outlined by the BIA.” Kulakchyan v. Holder, 730

F.3d 993, 995 (9th Cir. 2013) (per curiam) (alteration and internal quotation marks

omitted) (quoting Khadka v. Holder, 618 F.3d 996, 1002 (9th Cir. 2010)). We

review administrative findings of fact for substantial evidence. Zhang v. Gonzales,

408 F.3d 1239, 1244 (9th Cir. 2005). For the reasons set forth below, we deny

Petrosyan’s petition for review.

      Pursuant to In re Y-L, 24 I. & N. Dec. 151, 155 (BIA 2007), the Board may

find an asylum application to be frivolous only if it complies with several

procedural safeguards. Those requirements include:

      (1) notice to the alien of the consequences of filing a frivolous
      application; (2) a specific finding by the Immigration Judge or the
      Board that the alien knowingly filed a frivolous application; (3)
      sufficient evidence in the record to support the finding that a material
      element of the asylum application was deliberately fabricated; and (4)
      an indication that the alien has been afforded sufficient opportunity to
      account for any discrepancies or implausible aspects of the claim.




                                          2                              1 3-71816
Id. The Ninth Circuit expressly adopted that framework in Ahir v. Mukasey, 527

F.3d 912, 917 (9th Cir. 2008).

      Here, the record makes clear that the Board complied with the procedural

requirements outlined in In re Y-L. To begin, the asylum application signed by

Petrosyan included a warning that applicants who knowingly submit frivolous

applications will become permanently ineligible for benefits under the INA. See

Cheema v. Holder, 693 F.3d 1045, 1049 (9th Cir. 2012) (holding that a written

warning on an asylum application adequately notifies an applicant of the

consequences of filing a frivolous application). Petrosyan also received an oral

warning from the Immigration Judge (“IJ”) prior to testifying at the merits hearing.

Next, the Board made a specific finding that Petrosyan knowingly filed a frivolous

asylum application, and sufficient record evidence supported that finding. Indeed,

Petrosyan admits that she deliberately made false representations in her application

regarding both her identity and her marital status, as well as whether she had

children, whether she had ever been in immigration proceedings, and whether she

had previously applied for asylum. Finally, the IJ provided Petrosyan with

multiple opportunities to explain the discrepancies in her application. Petrosyan

testified that she made the misrepresentations because she was “simply scared to




                                          3                              1 3-71816
go back” to Armenia and because someone “put the pressure on [her] saying not to

tell that it was [her].”

       Petrosyan argues that the Board erred in failing to excuse her

misrepresentations in light of her explanation that she feared separation from her

husband and daughter. That argument is unavailing. Even if there is a “duress”

exception to a frivolousness finding, fear of familial separation does not rise to the

level necessary to satisfy it. Accordingly, the Board did not err in rejecting

Petrosyan’s reasons for filing a frivolous asylum application.

       Petrosyan also argues that the Board erred in making a frivolousness finding

because she received ineffective assistance from an immigration consultant who

prepared her asylum application. Petrosyan asserts that had she been properly

represented by counsel at the time her application was referred to the Immigration

Court, she would have withdrawn her application immediately rather than

proceeding to the merits hearing. Although the nature of Petrosyan’s argument is

somewhat unclear, there is little support for her assertion in the record, as she was

represented by counsel every time she appeared before the IJ. At the first hearing,

Petrosyan’s attorney indicated that Petrosyan wanted to renew her asylum

application that had been referred to the IJ for adjudication. At the second hearing,

and in the presence of counsel, Petrosyan herself stated she wished to proceed with


                                           4                               1 3-71816
her asylum application after receiving a verbal warning from the court regarding

the consequences of filing a frivolous application. Petrosyan therefore had

multiple opportunities to withdraw her application while receiving representation

from an attorney, and nowhere does she assert that her attorney provided

ineffective assistance of counsel. Based on those facts, Petrosyan’s argument

cannot succeed.

      Petrosyan next argues that the Board erred in making a frivolousness finding

because the ineffective assistance she received from the consultant who prepared

her application constitutes “extraordinary circumstances” under 8 U.S.C. §

1158(a)(2)(D). Petrosyan’s argument is misplaced. Section 1158(a)(2)(D)

provides for an “extraordinary circumstances” exception to the time limit on filing

an application for asylum. Because the statutory bar on frivolous applications,

8 U.S.C. § 1158(d)(6), offers no such exception, Petrosyan’s “extraordinary

circumstances” argument also fails.

      Additionally, Petrosyan argues that the Board erred in making a

frivolousness finding because she may be eligible for adjustment of status based on

the status of her daughter. That argument lacks merit, as Petrosyan cites no

authority suggesting that the possibility of future relief impacts the determination

of whether an asylum application is frivolous.


                                           5                              1 3-71816
      Finally, Petrosyan argues that the IJ violated her right to due process by

exhibiting bias against her during her immigration proceedings and by failing to

consider her explanation for filing a frivolous asylum application. Petrosyan’s

argument is belied by the record. A review of the record reveals no indications that

the IJ treated Petrosyan unfairly. The IJ explicitly stated in his oral decision that

Petrosyan “had sufficient opportunity to account for any discrepancies or

implausible aspects of her claim, but . . . failed to adequately explain them.” In

light of those facts, Petrosyan has not established a violation of her right to due

process.

PETITION FOR REVIEW DENIED.




                                           6                                1 3-71816